
	
		II
		112th CONGRESS
		2d Session
		S. 2034
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2012
			Mrs. Gillibrand (for
			 herself, Mr. Schumer, and
			 Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To impose sanctions with respect to human rights abuses
		  committed against the people of Syria, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Syria Human Rights Accountability Act
			 of 2012.
		2.Imposition of
			 sanctions on certain persons who are responsible for or complicit in human
			 rights abuses committed against citizens of Syria or their family
			 members
			(a)In
			 generalThe President shall impose sanctions described in
			 subsection (c) with respect to each person on the list required by subsection
			 (b).
			(b)List of persons
			 who are responsible for or complicit in certain human rights abuses
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a list of persons who are officials of the Government of Syria or
			 persons acting on behalf of that Government that the President determines,
			 based on credible evidence, are responsible for or complicit in, or responsible
			 for ordering, controlling, or otherwise directing, the commission of serious
			 human rights abuses against citizens of Syria or their family members,
			 regardless of whether such abuses occurred in Syria.
				(2)Updates of
			 listThe President shall submit to the appropriate congressional
			 committees an updated list under paragraph (1)—
					(A)not later than
			 270 days after the date of the enactment of this Act and every 180 days
			 thereafter; and
					(B)as new
			 information becomes available.
					(3)Form of report;
			 public availability
					(A)FormThe
			 list required by paragraph (1) shall be submitted in unclassified form but may
			 contain a classified annex.
					(B)Public
			 availabilityThe unclassified portion of the list required by
			 paragraph (1) shall be made available to the public and posted on the websites
			 of the Department of the Treasury and the Department of State.
					(4)Consideration
			 of data from other countries and nongovernmental organizationsIn
			 preparing the list required by paragraph (1), the President shall consider
			 credible data already obtained by other countries and nongovernmental
			 organizations, including organizations in Syria, that monitor the human rights
			 abuses of the Government of Syria.
				(c)Sanctions
			 describedThe sanctions described in this subsection are
			 ineligibility for a visa to enter the United States and sanctions pursuant to
			 the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.),
			 including blocking of property and restrictions or prohibitions on financial
			 transactions and the exportation and importation of property, subject to such
			 regulations as the President may prescribe, including regulatory exceptions to
			 permit the United States to comply with the Agreement between the United
			 Nations and the United States of America regarding the Headquarters of the
			 United Nations, signed June 26, 1947, and entered into force November 21, 1947,
			 and other applicable international obligations.
			3.Imposition of
			 sanctions with respect to the transfer of goods or technologies to Syria that
			 are likely to be used to commit human rights abuses
			(a)In
			 generalThe President shall impose sanctions described in section
			 2(c) with respect to—
				(1)each person on
			 the list required by subsection (b); and
				(2)any person that—
					(A)is a successor
			 entity to a person on the list;
					(B)owns or controls
			 a person on the list, if the person that owns or controls the person on the
			 list had actual knowledge or should have known that the person on the list
			 engaged in the activity described in subsection (b)(2) for which the person was
			 included in the list; or
					(C)is owned or
			 controlled by, or under common ownership or control with, the person on the
			 list, if the person owned or controlled by, or under common ownership or
			 control with (as the case may be), the person on the list knowingly engaged in
			 the activity described in subsection (b)(2) for which the person was included
			 in the list.
					(b)List
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a list of persons that the President determines have knowingly
			 engaged in an activity described in paragraph (2) on or after such date of
			 enactment.
				(2)Activity
			 described
					(A)In
			 generalA person engages in an activity described in this
			 paragraph if the person—
						(i)transfers, or
			 facilitates the transfer of, goods or technologies described in subparagraph
			 (C) to Syria; or
						(ii)provides
			 services with respect to goods or technologies described in subparagraph (C)
			 after such goods or technologies are transferred to Syria.
						(B)Applicability
			 to contracts and other agreementsA person engages in an activity
			 described in subparagraph (A) without regard to whether the activity is carried
			 out pursuant to a contract or other agreement entered into before, on, or after
			 the date of the enactment of this Act.
					(C)Goods or
			 technologies describedGoods or technologies described in this
			 subparagraph are goods or technologies that the President determines are likely
			 to be used by the Government of Syria or any of its agencies or
			 instrumentalities to commit human rights abuses against the people of Syria,
			 including—
						(i)firearms or
			 ammunition (as those terms are defined in section 921 of title 18, United
			 States Code), rubber bullets, police sticks, mace, stun grenades, tasers or
			 other electroshock weapons, tear gas, water cannons, or surveillance
			 technology; or
						(ii)sensitive
			 technology (as defined in section 5(c)).
						(3)Special rule to
			 allow for termination of sanctionable activityThe President
			 shall not be required to include a person on the list required by paragraph (1)
			 if the President certifies in writing to the appropriate congressional
			 committees that—
					(A)the person is no
			 longer engaging in, or has taken significant verifiable steps toward stopping,
			 the activity described in paragraph (2) for which the President would otherwise
			 have included the person on the list; and
					(B)the President has
			 received reliable assurances that the person will not knowingly engage in any
			 activity described in paragraph (2) in the future.
					(4)Updates of
			 listThe President shall submit to the appropriate congressional
			 committees an updated list under paragraph (1)—
					(A)not later than
			 270 days after the date of the enactment of this Act and every 180 days
			 thereafter; and
					(B)as new
			 information becomes available.
					(5)Form of report;
			 public availability
					(A)FormThe
			 list required by paragraph (1) shall be submitted in unclassified form but may
			 contain a classified annex.
					(B)Public
			 availabilityThe unclassified portion of the list required by
			 paragraph (1) shall be made available to the public and posted on the websites
			 of the Department of the Treasury and the Department of State.
					4.Imposition of
			 sanctions with respect to persons who engage in censorship in Syria
			(a)In
			 generalThe President shall impose sanctions described in section
			 2(c) with respect to each person on the list required by subsection (b).
			(b)List of persons
			 who engage in censorship
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a list of persons that the President determines have engaged in
			 censorship, or activities relating to censorship, in a manner that prohibits,
			 limits, or penalizes the legitimate exercise of freedom of expression by
			 citizens of Syria.
				(2)Updates of
			 listThe President shall submit to the appropriate congressional
			 committees an updated list under paragraph (1)—
					(A)not later than
			 270 days after the date of the enactment of this Act and every 180 days
			 thereafter; and
					(B)as new
			 information becomes available.
					(3)Form of report;
			 public availability
					(A)FormThe
			 list required by paragraph (1) shall be submitted in unclassified form but may
			 contain a classified annex.
					(B)Public
			 availabilityThe unclassified portion of the list required by
			 paragraph (1) shall be made available to the public and posted on the websites
			 of the Department of the Treasury and the Department of State.
					5.Prohibition on
			 procurement contracts with persons that export sensitive technology to Syria
			 and their affiliates
			(a)In
			 generalExcept as provided in subsection (b), and pursuant to
			 such regulations as the President may prescribe, the head of an executive
			 agency may not enter into or renew a contract, on or after the date that is 90
			 days after the date of the enactment of this Act, for the procurement of goods
			 or services with—
				(1)a person that
			 exports sensitive technology to Syria; or
				(2)any person that—
					(A)is a successor
			 entity to a person referred to in paragraph (1);
					(B)owns or controls
			 a person referred to in paragraph (1), if the person that owns or controls the
			 person referred to in paragraph (1) has actual knowledge or should know that
			 the person referred to in paragraph (1) exports sensitive technology to Syria;
			 or
					(C)is owned or
			 controlled by, or under common ownership or control with, a person referred to
			 in paragraph (1), if the person owned or controlled by, or under common
			 ownership or control with (as the case may be), the person referred to in
			 paragraph (1) knowingly engages in the exportation by the person referred to in
			 paragraph (1) of sensitive technology to Syria.
					(b)Authorization
			 To exempt certain productsThe President is authorized to exempt
			 from the prohibition under subsection (a) only eligible products, as defined in
			 section 308(4) of the Trade Agreements Act of 1979 (19 U.S.C. 2518(4)), of any
			 foreign country or instrumentality designated under section 301(b) of that Act
			 (19 U.S.C. 2511(b)).
			(c)Sensitive
			 technology defined
				(1)In
			 generalThe term sensitive technology means
			 hardware, software, telecommunications equipment, or any other technology, that
			 the President determines is to be used specifically—
					(A)to restrict the
			 free flow of unbiased information in Syria; or
					(B)to disrupt,
			 monitor, or otherwise restrict speech of the people of Syria.
					(2)ExceptionThe
			 term sensitive technology does not include information or
			 informational materials the exportation of which the President does not have
			 the authority to regulate or prohibit pursuant to section 203(b)(3) of the
			 International Emergency Economic Powers Act (50 U.S.C. 1702(b)(3)).
				(d)Special rule To
			 allow for termination of sanctionable activityThe prohibition in
			 subsection (a) shall not apply with respect to a person described in paragraph
			 (1) or (2) of subsection (a) if the President certifies in writing to the
			 appropriate congressional committees that—
				(1)the person
			 described in paragraph (1) of that subsection is no longer engaging in, or has
			 taken significant verifiable steps toward stopping, exporting sensitive
			 technology to Syria; and
				(2)the President has
			 received reliable assurances that that person will not knowingly export
			 sensitive technology to Syria in the future.
				6.WaiverThe President may waive the requirement to
			 include a person on a list required by section 2, 3, or 4 or to impose
			 sanctions pursuant to any such section, or the application of section 5(a), if
			 the President—
			(1)determines that such a waiver is in the
			 national security interests of the United States; and
			(2)submits to the
			 appropriate congressional committees a report on the reasons for that
			 determination.
			7.Termination
			(a)In
			 generalThe provisions of
			 this Act and any sanctions imposed pursuant to this Act shall terminate on the
			 date on which the President submits to the appropriate congressional
			 committees—
				(1)the certification described in subsection
			 (b); and
				(2)a certification that—
					(A)the Government of Syria is democratically
			 elected and representative of the people of Syria; or
					(B)a legitimate transitional government of
			 Syria is in place.
					(b)Certification
			 describedA certification
			 described in this subsection is a certification by the President that the
			 Government of Syria—
				(1)has unconditionally released all political
			 prisoners;
				(2)has ceased its practices of violence,
			 unlawful detention, torture, and abuse of citizens of Syria engaged in peaceful
			 political activity;
				(3)has ceased its practice of procuring
			 sensitive technology designed to restrict the free flow of unbiased information
			 in Syria, or to disrupt, monitor, or otherwise restrict the right of citizens
			 of Syria to freedom of expression;
				(4)has ceased providing support for foreign
			 terrorist organizations and no longer allows such organizations, including
			 Hamas, Hezbollah, and Palestinian Islamic Jihad, to maintain facilities in
			 territory under the control of the Government of Syria;
				(5)has ceased the development and deployment
			 of medium- and long-range surface-to-surface ballistic missiles;
				(6)is not pursuing or engaged in the research,
			 development, acquisition, production, transfer, or deployment of biological,
			 chemical, or nuclear weapons, and has provided credible assurances that it will
			 not engage in such activities in the future; and
				(7)has agreed to allow the United Nations and
			 other international observers to verify that the Government of Syria is not
			 engaging in such activities and to assess the credibility of the assurances
			 provided by that Government.
				(c)Suspension of
			 sanctions after election of democratic governmentIf the President submits to the appropriate
			 congressional committees the certification described in subsection (a)(2), the
			 President may suspend the provisions of this Act and any sanctions imposed
			 under this Act for not more than one year to allow time for a certification
			 described in subsection (b) to be submitted.
			8.RecordkeepingThe President may prescribe such regulations
			 requiring recordkeeping, reporting, and production of documents as the
			 President determines appropriate to carry out this Act.
		9.DefinitionsIn this Act, the terms appropriate
			 congressional committees and knowingly have the meanings
			 given those terms in section 14 of the Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note).
		
